Citation Nr: 9930339	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-34 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a chronic back 
disorder, and, if so, whether the claim is well grounded.  

ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
November 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  In June 1976, the RO denied service connection for a back 
disorder (based primarily on the veteran's failure to report 
for scheduled examination).  

3.  He was provided notice of the decision and his appellate 
rights.  A notice of disagreement (NOD) to the denial was not 
filed.  

4.  Evidence added to the record since the RO's June 1976 
denial including copies of correspondence to the Pacific 
Claims Service, Inc. in 1979 in connection with a Worker's 
Compensation Claim with responses that no records were 
available; service personnel records from 1974-1975, private 
and VA medical records from 1993 through 1995, a VA 
hospitalization report from August-November 1995, and 
statements as provided by the veteran's wife and son from May 
1996, bears directly and substantially upon the subject 
matter now under consideration (i.e., whether the appellant 
currently has a chronic low back disorder of service origin) 
and, when considered alone or together with all of the 
evidence, both old and new, has significant effect upon the 
facts previously considered.  

5.  There is no competent medical evidence of record of a 
nexus, or link, between any current back disorder and the 
veteran's period of service.  


CONCLUSIONS OF LAW

1.  The June 1976 rating decision denying service connection 
for a chronic back disorder is final.  38 U.S.C.A. § 7105 
(West 1991 and Supp. 1998).  

2.  The evidence received since the unappealed June 1976 
decision, which denied the appellant's claim of entitlement 
to service connection for a back disorder, is new and 
material, and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.104, 3.156 (1998).  

3.  The appellant's claim for service connection for a 
chronic low back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In December 1975, the veteran filed a claim of entitlement to 
service connection for a low back disorder.  He failed to 
report for a May 1976 scheduled examination, and in June 
1976, the RO denied the claim on the basis of his failure to 
report noting that they were unable to rate on the evidence 
of record, and because the claimant failed to prosecute, and 
because there were no service medical records (SMRs).  

The veteran was provided notice of the decision and his 
appellate rights.  He did not file a notice of disagreement.  
38 U.S.C.A. §§ 7105(a),(b),(1) (West 1991); 38 C.F.R. 
§§ 20.200, 20..302(a) (1998).  Therefore, the June 1976 
decision became final when the appellant did not file an NOD 
within one year of the date he was notified of that 
unfavorable determination.  38 U.S.C.A. § 7105(c) (West 1991 
& Supp. 1998).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim can not be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).  

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  38 U.S.C.A. § 7105 (c)(West 1991).  On claims 
to reopen previously and finally disallowed claims, the Board 
must conduct a "two-step" analysis.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  First, it must be determined 
whether evidence presented or secured is "new and 
material."  If it is, the Board must review the evidence 
"in the context of" the old evidence to determine whether 
the prior disposition of the claim should be altered.  Jones 
(McArthur) v. Derwinski, 1 Vet. App. 210, 215 (1991).

"New and material evidence" is defined by regulation as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of a claim.  

In the Board's February 1999 remand, it was noted that the 
threshold for reaping claims had been lowered by Hodge v. 
Brown, 155 F.3d 1356 (Fed. Cir. 1998).  It was held that the 
United States Court of Veterans Appeals (Court) erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In Colvin, the Court adopted the following 
rule with respect to the nature of the evidence which would 
justify reopening of a claim on the basis of new and material 
evidence: "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin, at 
174.  The standard, referred to above, focuses on whether the 
new evidence (1) bears directly and substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  See 
Fossie v. West, 12 Vet. App. 1, 4 (1998).  In part, because 
of the holding in Hodge, supra, the Board remanded the case 
for evidentiary development which might justify reopening of 
the case.  

The Board observes that the evidence submitted subsequent to 
the June 1976 rating action includes copies of correspondence 
to the Pacific Claims Service, Inc. in 1979 in connection 
with a Worker's Compensation Claim with responses that no 
records were available; service personnel records from 1974-
1975, private and VA medical records from 1993 through 1995, 
a VA hospitalization report from August-November 1995, and 
statements as provided by the veteran's wife and son from May 
1996.  

When the issue was originally denied in 1976, it was reported 
that the appellant's SMRs were not of record.  These records 
are still unavailable.  Service personnel documents received 
subsequent to the 1976 denial show that while the veteran was 
hospitalized in June-July 1975, the nature of this treatment 
was not indicated.  Service records also reflect that he was 
processed for discharge in 1975 for frequent involvement of a 
discreditable nature with military authorities.  He 
eventually received an under honorable conditions discharge.  
There is no evidence of processing for any disability 
discharge.  

Attempts to obtain medical records from 1979 to show 
treatment for a back disability in 1979 were unsuccessful.  
The first report of back disability was in a notation in a 
1993 medical record from a private facility.  At that time, 
the veteran complained of back pain.  Additional clinical 
records from 1993-1995 show treatment for psychiatric and 
polysubstance symptoms, but it is noted that the veteran 
occasionally reported chronic back pain.  When hospitalized 
from August 1995 through November 1995 for polysubstance and 
psychiatric symptoms, it was noted that the veteran had 
chronic low back pain and was status post lumbar laminectomy.  

In a May 1996 statement, the veteran's wife reported that the 
veteran had received a 30 percent disability pension when 
separated from service.  As she and the veteran were to be 
married soon thereafter, he did not wait for the medical 
discharge.  Over the years, since the veteran suffered the 
injury to his back, he had had severe pain and had undergone 
two back operations.  She also reported that due to his back 
problems, he was unable to maintain employment.  

His 18 year old son reported in a May 1996 statement, that 
his father had had back problems as long as he could 
remember.  He recalled that the veteran was always in pain 
and discomfort and his physical activities were restricted.  
He also recalled seeing his father in a wheel chair before 
his second back surgery approximately five years earlier.  

The record reflects that the veteran did not respond to the 
RO's March 1999 request for a description of his inservice 
back injury and postservice evidence of back surgeries and 
treatment for his back condition.  

The Board has reviewed the evidence submitted since the June 
1976 rating action and has determined that this additional 
evidence is both "new" and "material."  As previously 
stated, "new and material evidence" means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).  The Board notes that the evidence, 
summarized above, was submitted since 1976 and is new in that 
none of it was of record at the time of the previous denial.  
While the probative value of the new evidence may be argued, 
the Board concludes that all of the medical evidence is 
material in that it reflects upon when the back disorder was 
first clinically demonstrated.  Similarly, the service 
personnel records, while not specific, do reflect that the 
veteran was hospitalized during service, and the statements 
as provided by the mother and son are material in that they 
provide information as to onset of a chronic back disorder.  
It is the Board's determination that all of this evidence is 
significant because it bears directly and substantially on 
the specific matter in the case at hand, which is whether the 
appellant currently has a back disorder, and, if so, whether 
it is of service origin.  

As previously stated, in June 1976, the RO denied the 
appellant's claim of entitlement to service connection for a 
back disorder for various reasons to include that there were 
no available SMRs and because the veteran failed to report 
for an examination, thereby failing to prosecute his claim.  
The Board observes that the records submitted since that time 
reflect inservice treatment for an unnamed disability; 
postservice complaints of low back pain with a notation of a 
history of two back surgeries; and two family member 
statements attesting to the fact that the veteran has a long 
history of back problems, to include two back surgeries.  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, supra, 
the determination of whether new evidence was sufficiently 
material was a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  See Elkin v. West, 12 Vet. 
App. 209 (1999).  

In the instant case, the "new" evidence shows that the 
appellant was treated in service for some disability, and 
postservice medical records reflect occasional complaints of 
back pain and a medical history of two back surgeries.  Lay 
statements reflect that his back problems have been present 
for many years.  When this claim was denied in 1976 it was 
primarily due to the fact that no records had been obtained, 
pro or con, and because the veteran failed to show up for an 
examination.  The RO was unable to evaluate the claim on the 
evidence of record.  In light of Evans, supra, it may be 
argued that all of the evidence submitted since the 1976 
denial is both "new" and "material" because it bears 
directly and substantially on the issue of whether the 
appellant currently has a back disorder and as to its origin.  
Accordingly, in light of the foregoing, the Board concludes 
that the appellant has submitted "new and material" 
evidence to reopen his claim for entitlement to service 
connection for a chronic low back disorder.  

Well Grounded Claim

Having found that the appellant has submitted "new and 
material evidence," the threshold question that must be 
resolved with regard to a claim is whether the veteran has 
presented evidence that the claim is well grounded.  Under 
the law, it is the obligation of the person applying for 
benefits to come forward with a well-grounded claim.  
38 U.S.C.A. § 5107(a).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

In the instant case, the appellant contends, in essence, that 
during service, he was seen for a lower back condition 
beginning in August 1974.  It is maintained that ever since 
this injury during service, he has suffered from a chronic 
back disorder.  In this regard, lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno, supra.  For 
example, the lay statements submitted in this case, other 
than his own, include his wife's assertion that the veteran's 
back problems have been present since injury during service.  
Her recollection that the veteran was to obtain a disability 
discharge are not substantiated by the service personnel 
records.  Similarly, his 18 year old son, apparently born in 
1978, several years after the veteran's separation from 
service, attests to the fact that his father had back 
problems as far back as he could remember.  His statement has 
been considered, but is deemed to be of little probative 
value, and he was not born until several years after the 
veteran was separated from service.  His recollection of 
postservice back problems is noted, but it can not be 
considered competent evidence to show that back problems are 
of service origin.  It is noted that when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu, supra.  The 
evidence does not show that the appellant or other members of 
his family possess medical expertise, nor is it contended 
otherwise.  Therefore, any inference from their statements 
that his back disorder is of service origin, is not competent 
evidence.  

There are no SMRs.  Service personnel records reflect that 
the veteran was hospitalized in June-July 1975, but the 
nature of this treatment was not reported.  Postservice 
clinical records are negative for any report of back symptoms 
until 1993, many years after service discharge.  As indicated 
above, lay statements report a long history of back problems.  
However, all attempts to obtain medical records to reflect 
two postservice back surgeries were unsuccessful.  Thus, even 
assuming that the veteran has a current low back disorder, 
there is no competent medical evidence which shows that any 
back disability is of service origin.  As previously stated, 
there must be medical evidence showing a nexus between an 
inservice injury or disease and the current disability for a 
well grounded claim.  Moreover, the only evidence presented 
by the appellant that tends to show a causal relationship 
between his claimed inservice symptoms and a postservice back 
ailment, are his own statements, and those of his wife and 
son.  While these statements may represent evidence of 
continuity of symptomatology, they are not competent evidence 
that relates any present back condition to that 
symptomatology and, under such circumstances, the claim is 
not well grounded.  Savage, supra.  

Accordingly, in the absence of a well grounded claim, the 
appellant's claim for service connection for a chronic back 
disorder must be denied.  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a chronic back 
disorder.  

Entitlement to service connection for a chronic back disorder 
is denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

